Dear Mr. Stassi:
On behalf of the Allen Parish Hospital Service District No. 3, you request an opinion from this office regarding the following question:
      May a hospital service district enter into a joint venture with a private, for-profit corporation, for the purpose of providing certain in-hospital and related health care services to the Allen Parish Community?
Our response is in the affirmative. LSA-R.S. 46:1077 empowers the hospital service district to enter into such a joint venture, and provides:
      In addition to the powers and duties otherwise provided and notwithstanding any other law to the contrary, the board of commissioners of a hospital service district and any corporation or health facility owned or operated by such district or commission may contract with or engage in a joint venture with any person, corporation, partnership, or group of persons to offer, provide, promote, establish, or sell any hospital health service. A hospital service district commission contracting with or engaging in a joint venture with any person, corporation, partnership, or group of persons to offer, provide, promote, establish, or sell a hospital health service shall be presumed to be engaged in a cooperative endeavor as provided by Article VII, Section 14(C) of the Constitution of Louisiana. The commission shall be further presumed to have entered into such contract for the purpose of obtaining a tangible benefit and for a public purpose, and such contract shall not be presumed to be a donation in contravention of Article VII, Section 14(A) of the Constitution of Louisiana. The provisions of this Section shall not apply to any facility of the charity hospital system of the state of Louisiana.
With regard to hospital service district boundaries, we refer your attention to enclosed Attorney General Opinion 92-219. Therein, the author concluded:
      "LSA-R.S. 46:1077 provides authority for the board of commissioners of a hospital service district to contract with or engage in a joint venture or cooperative endeavor with virtually any entity, to offer, provide, promote, establish, or sell a hospital health service . . . . Such action can be taken by the board of commissioners of the district without the participation of the police jury. By such action, a district may extend services into an area outside its boundaries through a cooperative endeavor with another entity and, by this means, lease space outside of its boundaries and provide for the management and operation of such leased space. . . . In summary, boundaries of the district may be altered, even to the extent that they overlap other hospital service districts, by the police jury, or the board of commissioners may enter into a wide range of agreements with other entities to provide health services outside of the district's boundaries. However, the hospital service district's board of commissioners may not, on its own, extend its services into an area outside its boundaries."  (Emphasis added).
See LSA-R.S. 46:1051, providing for the authority of a police jury to create and alter the boundaries of a hospital service district.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. J. Stassi Allen Parish Hospital Service District No. 3 3850 North Causeway Blvd., Suite 1150 Metairie, LA  70002
DATE RECEIVED:
DATE RELEASED:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL